DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 6,381,015 to Sonehara et al.

In regards to claims 1-2 and 6-20, Sonehara discloses and shows in Figures 1-2, a laser interferometer comprising: 
a light source (1) that emits first laser light (col. 2, ll. 48-68; col. 4, ll. 7-26); 
an optical modulator (5) that includes a vibrator and modulates the first laser light by using the vibrator to generate second laser light including a modulated signal (col. 2, ll. 23-31; col. 4, 11. 27-55); 
a photodetector (9) that receives interference light between third laser light including a sample signal generated by reflecting the first laser light on an object and the second laser light to output a light reception signal (col. 4, ll. 7-26); 
a demodulation circuit (14) that demodulates the sample signal from the light reception signal based on a reference signal (col. 4, 11. 27-55; col. 6, ll. 48 to col. 8, ll. 61); and 
a signal generator (10) that outputs the reference signal input to the demodulation circuit and outputs a drive signal input to the optical modulator (col. 4, 11. 27-55; col. 5, ll. 28-35; col. 6, ll. 48-68), 
wherein Vd/Vr < 10, where Vr is a voltage of the reference signal and Vd is a voltage of the drive signal (col. 5, ll. 5, to col. 6, ll. 68); attention is brought to the frequency multipliers (16-1 to 16-L) which multiply the frequency provided by the oscillator (10) in order to provide a voltage or frequency ratio that is less than 10;
[claim 2] wherein Vd/Vr < 2 (col. 5, ll. 5, to col. 6, ll. 68) attention is brought to the frequency multipliers (16-1 to 16-L) which multiply the frequency provided by the oscillator (10) in order to provide a voltage or frequency ratio that is less than 2;
[claims 6-10] wherein the light source includes a semiconductor laser element (SLD) (col. 2, ll. 48-68; col. 4, ll. 7-26);
[claims 11-20] wherein the demodulation circuit demodulates a phase signal or a frequency signal as the sample signal (col. 4, 11. 27-55; col. 6, ll. 48 to col. 8, ll. 61).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara, in view of US Patent 5,925,968 to Yuchi et al.

In regards to claims 3-5, Sonehara discloses the laser interferometer, wherein the drive signal has a DC component of zero (col. 5, ll. 6-68) (Figure 2).  
Sonehara differs from the limitation in that it is silent to the laser interferometer, [claim 3] wherein the vibrator has a quartz crystal resonator; and [claim 4] wherein the absolute value of fq - fosc ≤ 3000 Hz, where fq is a resonance frequency of the quartz crystal resonator and fosc is a frequency of the drive signal.  
However, Yachi teaches and shows a piezoelectric vibrator device, that utilizes “a quartz crystal” (col. 1, ll. 34-44), wherein the oscillation frequency of the vibrator device depends on, and can be tailored by, the thickness of the device (col. 1, ll. 9-51).  Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sonehara to include the quartz crystal vibrator device discussed above for the advantage of utilizing a well-known vibrator device to provide a desired oscillation frequency, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886